United States Court of Appeals
                                 FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                          ____________
No. 17-1098                                                     September Term, 2019
                                                                        FERC-CP15-138-000
                                                                        FERC-CP15-138-001
                                                                        FERC-CP15-138-003
                                                                        FERC-CP15-138-004
                                                                        FERC-CP17-212-000
                                                           Filed On: December 5, 2019
Allegheny Defense Project, et al.,

               Petitioners

       v.

Federal Energy Regulatory Commission,

                  Respondent
------------------------------

Anadarko Energy Services Company, et al.,
                  Intervenors
------------------------------

Consolidated with 17-1128, 17-1263, 18-1030

BEFORE:        Garland, Chief Judge, and Henderson, Rogers, Tatel, Griffith,
               Srinivasan, Millett, Pillard, Wilkins, Katsas, and Rao, Circuit Judges

                                             ORDER

        Upon consideration of the petition for rehearing en banc filed by Hilltop Hollow
Limited Partnership, Hilltop Hollow Limited Partnership, LLC, and Stephen D. Hoffman,
the responses thereto, and the vote in favor of the petition by a majority of the judges
eligible to participate, it is

      ORDERED that the petition be granted. These consolidated cases will be
reheard by the court sitting en banc. It is

      FURTHER ORDERED that the court’s judgment filed August 2, 2019, be
vacated. It is

      FURTHER ORDERED that the oral argument before the en banc court be heard
on Tuesday, March 31, 2020 at 9:30 a.m. It is
                  United States Court of Appeals
                              FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                       ____________
No. 17-1098                                                  September Term, 2019




        FURTHER ORDERED that, in addition to filing briefs electronically, the parties
file 30 paper copies of each of the briefs and the appendix, in accordance with the
following schedule:

       Joint brief for petitioners                         January 10, 2020

       Appendix                                            January 10, 2020

       Brief for respondent                                February 10, 2020

       Joint brief for intervenors
       supporting respondent                               February 10, 2020

       Joint reply brief for petitioners                   March 2, 2020

       The parties are directed to address in their briefs the issues raised in Section II,
Part C of the opinion and in the concurring opinion, including whether the Natural Gas
Act, and specifically 15 U.S.C. § 717r(a), authorizes the Federal Energy Regulatory
Commission to issue tolling orders that extend the statutory 30-day period for
Commission action on an application for rehearing.

       To enhance the clarity of their briefs, the parties are urged to limit the use of
abbreviations, including acronyms. While acronyms may be used for entities and
statutes with widely recognized initials, briefs should not contain acronyms that are not
widely known. See D.C. Circuit Handbook of Practice and Internal Procedures 41
(2018); Notice Regarding Use of Acronyms (D.C. Cir. Jan. 26, 2010).

        Parties are strongly encouraged to hand deliver the paper copies of their briefs to
the Clerk's office on the date due. Filing by mail may delay the processing of the brief.
Additionally, counsel are reminded that if filing by mail, they must use a class of mail
that is at least as expeditious as first-class mail. See Fed. R. App. P. 25(a). All briefs
and appendices must contain the date that the case is scheduled for oral argument at
the top of the cover. See D.C. Cir. Rule 28(a)(8).

       Because the briefing schedule is keyed to the date of argument, the court will
grant requests for extension of time limits only for extraordinarily compelling reasons.
The briefs and appendix must contain the date that the case is scheduled for oral
argument at the top of the cover. See D.C. Cir. Rule 28(a)(8).



                                            Page 2
              United States Court of Appeals
                         FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                  ____________
No. 17-1098                                             September Term, 2019


    A separate order will issue regarding allocation of oral argument time.


                                    Per Curiam

                                                      FOR THE COURT:
                                                      Mark J. Langer, Clerk

                                              BY:     /s/
                                                      Michael C. McGrail
                                                      Deputy Clerk




                                       Page 3